DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s)  1,10,15 are rejected under 35 U.S.C. 103 as being unpatentable over . Guo (US2020/0374870) in view of  Wang et al (US 2005/0255892) and Monajemi et al (US2021/0266137).
Claim 1.
Guo discloses a method comprising:
establishing Multi-Access Point (AP) coordination between at least a first AP and a second AP.   See Fig.1 and paragraph [0055].
Guo fails to teach  determining an uplink operation is scheduled; switching a first antenna of the first AP to a first narrow beamwidth; receiving a first uplink transmission from at least a first client in a first coverage area of the first narrow beamwidth; and switching the first antenna, of the first AP, to a first larger beamwidth for a next Multi-AP coordination operation.
Wang et al teaches an access point determining an uplink schedule with one of clients and switching to a narrow beam to receive uplink data packets form the client for high speed uplink communication. See paragraph [0052].     Implicit is that after the scheduled communication is over, the access point will revert to the previous non-narrow beam, i.e., a wider beamwidth reception.  Thus, it would have been obvious to one skilled in the art prior to the filing of the present application to add the teaching of Wang et al to the multi-access point of Guo for the purpose of providing high speed WLAN communications.   Guo  and Wang et al fail to teach “sending a trigger frame to a first client in a first coverage area to trigger a first uplink transmission.”   Monajemi et al describes that an AP transmits a trigger frame to a client that causes the client to send an uplink transmission. See paragraph [0010].  Thus, it would have been obvious to one skilled in the art prior to the filing of the present application to send a trigger frame to a first client in a first coverage area to trigger a first uplink transmission in the method of Guo modified by Wang et al  for the purpose of scheduling uplink transmission from multi-users, as taught by Monajemi et al.

Claims 10 and 15.  
Guo discloses a first Access Point (AP) device (see Fig.6) and a computer readable medium (see paragraph [0331], comprising:
a first antenna array (see Fig.1b showing an antenna of AP);
a memory (603); and
a processing unit  (602) coupled to the memory, wherein the processing unit is operative to:
establish Multi-AP coordination with a second AP.  See Fig.1 and paragraph [0055].
Guo fails to teach determining an uplink operation is scheduled; 
switching a first antenna of the first AP to a first narrow beamwidth;
receiving a first uplink transmission from at least a first client in a first coverage area of the first narrow beamwidth; and
switching the first antenna, of the first AP, to a first larger beamwidth for a next Multi-AP coordination operation.
Wang et al teaches an access point determining an uplink schedule with one of clients and switching to a narrow beam to receive uplink data packets form the client for high speed uplink communication. See paragraph [0052].     Implicit is that after the scheduled communication is over, the access point will revert to the previous non-narrow beam, i.e., a wider beamwidth reception.  Thus, it would have been obvious to one skilled in the art prior to the filing of the present application to add the teaching of Wang et al to the multi-access point of Guo for the purpose of providing high speed WLAN communications.  Guo  and Wang et al fail to teach “sending a trigger frame to a first client in a first coverage area to trigger a first uplink transmission.”   Monajemi et al describes that an AP transmits a trigger frame to a client that causes the client to send an uplink transmission. See paragraph [0010].  Thus, it would have been obvious to one skilled in the art prior to the filing of the present application to send a trigger frame to a first client in a first coverage area to trigger a first uplink transmission in the method of Guo modified by Wang et al  for the purpose of scheduling uplink transmission from multi-users, as taught by Monajemi et al.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2,11,16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,10 and 15 of U.S. Patent No. 11,265,857 in view of Monajemi et al (US2021/0266137).
Claim 2 is identical to patent claim 1 except that claim 2 further recites “sending a trigger frame to a first client in a first coverage area to trigger a first uplink transmission.”  However,    Monajemi et al describes that an AP transmits a trigger frame to a client that causes the client to send an uplink transmission. See paragraph [0010].  Thus, it would have been obvious to one skilled in the art prior to the filing of the present application to send a trigger frame to a first client in a first coverage area to trigger a first uplink transmission in the method of patent claim for the purpose of scheduling uplink transmission from multi-users, as taught by Monajemi et al.
For the same reason, claims 11 and 16 are unpaentable over patent claims 10 and 15 in view of Monajemi et al.
Claims 3-9, depending on claim 2, are identical to patent claims 3-9. 
Claims 12 and 17 would have been obvious over patent claims 10 and 15 in view patent claim 3 because, although the feature of patent claim 3 is not recited in the system and non-transitory computer readable medium of the patent claim, one skill in the ordinary skill would have added  the same limitation to the claims of system and computer-readable medium. 

Allowable Subject Matter
Claims 13,14,18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KIM whose telephone number is (571)272-3039. The examiner can normally be reached 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Kevin Kim
Examiner
Art Unit 2631



/KEVIN KIM/Primary Examiner, Art Unit 2632